



COURT OF APPEAL FOR ONTARIO

CITATION: Jenner (Re), 2020 ONCA 701

DATE: 20201103

DOCKET: C67892

Doherty, Hourigan and Pardu JJ.A.

IN THE MATTER OF:  Barron Jenner

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl
, for the
    appellant

Nicholas Hay, for the respondent, Attorney General of
    Ontario

James P. Thomson and Julia L. Lefebvre
, for
the respondent, Person in Charge of Waypoint Centre for
    Mental Health Care

Heard: October 30, 2020 by video conference

On appeal from the disposition of the Ontario Review
    Board, dated December 5, 2019, with reasons dated December 31, 2019.

REASONS FOR
    DECISION

[1]

The appellant submits that the Boards
    conclusion that he continues to constitute a significant threat to the safety
    of the public was unreasonable.

[2]

The appellant suffers from a severe form of obsessive-compulsive
    disorder. He has a very significant history of making graphic threats of death
    and serious injury to staff and of physical outbursts of self-harm and violence
    to others, although these have lessened since his transfer to a more secure
    unit in June 2019. He has required lengthy periods of seclusion.

[3]

Dr. Hudson, his treating psychiatrist, testified
    at the hearing. In his opinion the appellant was 100% certain to respond
    aggressively if the wishes driven by his obsessive-compulsive disorder were not
    gratified, whether inside the hospital or in the community. He disagreed with
    the suggestion that the outbursts were caused only by the strictures of the
    hospital system.

[4]

The treatment team thought that the appellants
    behaviour had only improved because he had been transferred to a more secure
    unit with higher staffing levels. Even in this newer environment, the appellant
    still engaged in some threatening and aggressive behaviours.

[5]

The Board accepted this evidence and concluded
    that absent the structure provided by Mr. Jenners current placement where
    staff trained in dealing with patients suffering from mental illnesses such as
    Mr. Jenner, he would act out both physically and verbally in ways resulting in
    significant harm to members of the public.

[6]

The Boards decision to accept Dr. Hudsons
    evidence and conclude that the appellant continues to pose a significant threat
    to public safety was reasonable and was supported by other evidence,
    particularly the appellants history of violence in hospital.

[7]

The appellant argues in the alternative that the
    Board erred in refusing to order his transfer to a less secure hospital in
    Southwestern Ontario, where he could be closer to family.

[8]

The hospital risk assessment noted that the
    appellant had not done well in less secure environments, that better control of
    the symptoms of his obsessive-compulsive disorder had to be achieved before a
    transfer could be considered, and that it was too soon to predict the degree of
    possible progress. A hospital report indicated that it was unlikely the
    appellant could be managed in a less secure environment.

[9]

Under these circumstances, the Boards refusal
    to order a transfer at this time was reasonable. The appellant seems to be
    finally making some progress after years of intractable violence and
    threatening behaviour in less secure and less supportive environments.

[10]

There is no basis to interfere with the Boards
    conclusions and the appeal is dismissed.

Doherty J.A.

C.W. Hourigan J.A.

G. Pardu J.A.


